
	
		II
		112th CONGRESS
		1st Session
		S. 1157
		IN THE SENATE OF THE UNITED STATES
		
			June 8, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To require the Secretary of Agriculture to provide retail
		  establishments with information describing recalled meat, poultry, eggs, and
		  related food products, to require the retail establishment to communicate the
		  recall information to consumers, to require the Food Safety Inspection Service
		  of the Department of Agriculture to protect against certain foodborne
		  illnesses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foodborne Illness Reduction Act of
			 2011.
		2.Consumer recall
			 notificationSubtitle A of the
			 Agricultural Marketing Act of 1946 is amended by adding after section 208 (7
			 U.S.C. 1627) the following:
			
				209.Consumer
				recall notification
					(a)DefinitionsIn
				this section:
						(1)Class I
				recallThe term Class I recall means a food recall
				classification defined by the Secretary that covers a health-hazard situation
				in which there is a reasonable probability that the use of the food or food
				product being recalled will cause a serious, adverse health consequence or
				death.
						(2)Food or food
				productThe term food or food product means—
							(A)a meat or a meat
				food product (within the meaning of the Federal Meat Inspection Act (21 U.S.C.
				601 et seq.));
							(B)an egg or egg
				product (as defined in section 4 of the Egg Products Inspection Act (21 U.S.C.
				1033)); or
							(C)a poultry or
				poultry product (as defined in section 4 of the Poultry Products Inspection Act
				(21 U.S.C. 453)).
							(3)Retail
				establishmentThe term retail establishment means a
				grocery store or other retail establishment that sells food and food products
				directly to consumers.
						(4)SecretaryThe
				term Secretary means the Secretary of Agriculture.
						(5)Summary
				noticeThe term summary notice means the 1-page
				summary notice described in subsection (b).
						(b)Distribution of
				informationIn the case of any Class I recall, the Secretary
				shall, to the maximum extent practicable, distribute to each retail
				establishment in the United States a 1-page summary notice containing product
				information of each food or food product subject to the Class I recall.
					(c)Distribution of
				informationThe Secretary shall require each retail establishment
				that receives a summary notice—
						(1)to post a copy of
				the summary notice at each cash register of the retail establishment;
						(2)to post a copy of
				the summary notice on the shelving unit on which the food or food product was
				sold; or
						(3)in the case of a
				retail establishment that uses a customer card system to track customer
				purchases or demographics—
							(A)to place a call
				to each customer that purchased a recalled food or food product to inform the
				customer of the Class I recall; or
							(B)to make available
				to each customer that purchased a recalled food or food product with a targeted
				coupon with information about the recalled food or food product.
							(d)AssistanceIn
				cooperation with the Director of the Centers for Disease Control and Prevention
				and the Centers of Excellence of the Food and Drug Administration, the
				Secretary shall provide assistance to regional, State, and local agencies to
				assist in carrying out this section through activities such as providing
				resources, including timely information concerning symptoms and tests, for
				frontline health professionals interviewing individuals as part of routine
				surveillance and outbreak
				investigations.
					.
		3.Poultry and
			 poultry productsSection 4(g)
			 of the Poultry Products Inspection Act (21 U.S.C. 453(g)) is amended—
			(1)in paragraph (7),
			 by striking or at the end;
			(2)in paragraph (8),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(10)if it is
				contaminated with Salmonella; or
					(11)if it is
				contaminated with
				Campylobacter.
					.
			4.Meat and meat
			 products
			(a)Definition of adulteratedSection 1(m) of the Federal Meat Inspection
			 Act (21 U.S.C. 601(m)) is amended—
				(1)in paragraph (8),
			 by striking or at the end;
				(2)in paragraph (9),
			 by striking the period at the end and inserting a semicolon; and
				(3)by adding at the
			 end the following:
					
						(10)if it is
				contaminated with Salmonella;
						(11)if it is
				contaminated with Toxoplasma gondii; or
						(12)if it is
				contaminated with enterohemorrhagic (EHEC) Shiga toxin-producing serotypes of
				Escherichia coli (E.
				coli).
						.
				(b) E. coli
			 reduction in ground beefTitle I of the Federal Meat Inspection Act
			 (21 U.S.C. 601 et seq.) is amended by adding at the end the following:
				
					26.E. coli reduction in ground beef
						(a)In
				generalNot later than 180 days after the date of enactment of
				this section, the Secretary shall require that slaughterhouses, processing
				establishments, and grinding facilities described in subsection (b) test for
				the presence of E. coli at the following points:
							(1)At least 1 test
				at the slaughterhouse or processing establishment at which source trim was
				produced and at least 1 test of the source trim or bench trim at the receiving
				facility prior to combining with other lots from different sources.
							(2)If the source
				trim and grinding occurs at the same facility, at least 1 test of the source
				trim and at least 1 test of the final ground product.
							(b)ApplicationThis
				section applies—
							(1)effective
				beginning on the date that is 180 days after the date of enactment of this
				section, to—
								(A)all
				slaughterhouses or processing establishments that produce more than 25,000
				pounds of trim per day; or
								(B)grinding
				facilities that grind more than 25,000 pounds of trim or bench trim per day;
				and
								(2)effective
				beginning on the date that is 3 years after the date of enactment of this
				section, to all slaughterhouses, processing establishments, and grinding
				facilities that produce or grind trim or bench trim.
							(c)AdministrationTo
				carry out this section, the Secretary shall—
							(1)approve
				definitions of lot sizes established by establishments, except that an
				establishment—
								(A)shall demonstrate
				to the satisfaction of the Secretary scientific justification for the
				definition of lot size proposed by the establishment; and
								(B)shall not define
				a lot as more than 2,000 pounds;
								(2)establish testing
				standards;
							(3)assist processors
				in establishing appropriate sampling plans for establishments through guidance
				documents; and
							(4)in the case of a
				positive sample that indicates the presence of E. coli in a lot of an
				establishment—
								(A)verify that meat
				or meat food products contaminated with the E. coli, and the entire lot that is
				represented by the sample, are disposed of or treated to eradicate the E. coli
				(in accordance with guidelines of the Secretary) before entry into commerce;
				and
								(B)promulgate
				regulations that require that the slaughterhouse or processing establishment
				takes corrective action and establishes measures to prevent
				reoccurrence.
								(d)Testing
							(1)In
				generalA slaughterhouse or processing establishment producing,
				or a grinding facility receiving, trimmings shall test each lot using sampling
				standards and procedures determined by the Secretary.
							(2)Testing
				facilities
								(A)In
				generalAn establishment shall use an independent testing
				facility that uses methods that are at least equivalent in specificity and
				sensitivity to the methods used by the Secretary to test beef trimmings.
								(B)AdministrationIn
				using an independent testing facility under subparagraph (A), the
				establishment—
									(i)shall contract
				with the facility on an annual basis; and
									(ii)shall not
				terminate the contract on the basis of positive test results reported by the
				facility.
									(3)Proficiency
				testing serviceA laboratory that tests beef for E. coli shall
				contract with a testing service to verify the proficiency of the
				laboratory.
							(4)Transmission of
				testing results
								(A)In
				generalTest results of any testing conducted under this
				subsection shall be sent to the applicable slaughterhouse, processing
				establishment, or grinding facility as soon as results are ready.
								(B)Transmission to
				SecretaryThe slaughterhouse, processing establishment, or
				grinding facility shall report any positive or presumptive positive results
				directly to the Secretary through electronic means not later than 24 hours
				after receipt of results from a testing facility.
								(5)Habitual
				violatorsA slaughterhouse or processing establishment that
				produces or distributes trim that receives positive results that exceed the
				maximum allowable percentage of positive results for 3 consecutive days, as
				determined by the Secretary, or more than 10 instances per year shall be listed
				on the public website of the Secretary as a habitual violator.
							(6)ComplianceThe
				Secretary shall take necessary regulatory action with respect to an
				establishment that fails to test, notify the Secretary of positive results, or
				otherwise comply with this subsection.
							(e)Imported ground
				beef
							(1)In
				generalAny trim, bench trim, and ground beef originating from
				outside the United States shall be subject to the same requirements as apply to
				domestic trim, bench trim, and ground beef under this section.
							(2)Verification
								(A)In
				generalTo be eligible for importation into the United States, a
				foreign facility shall provide a certification of compliance with paragraph (1)
				to a domestic slaughterhouse, processing establishment, or grinding
				facility.
								(B)Secondary
				testingThe domestic slaughterhouse, processing establishment, or
				grinding facility shall verify the results of the certification by conducting
				secondary testing of the trim, bench trim, or ground beef before processing
				into a final ground beef product.
								(f)Food Safety and
				Inspection Service programs
							(1)Sampling
				program
								(A)In
				generalThe Secretary, acting through the Administrator of the
				Food Safety and Inspection Service, (referred to in this subsection as the
				Secretary) shall develop a specific plan to redesign the E. coli
				sampling and verification programs of the Food Safety and Inspection Service,
				including by—
									(i)prioritizing and
				carrying out necessary baseline studies of beef trim and ground beef to
				determine the estimated prevalence rate of E. coli;
									(ii)reevaluating
				sample parameters in order to provide higher confidence in the programs;
									(iii)improving
				verification of sanitary dressing at establishments; and
									(iv)revising
				traceback methodology and information management.
									(B)Notice and
				commentPrior to finalizing the plan developed under subparagraph
				(A), the Secretary shall make available the plan for public notice and
				comment.
								(2)Hazard analysis
				verificationThe Secretary shall implement a hazard analysis
				verification inspection procedure to identify issues of concern in the design
				of the food safety systems of
				establishments.
							.
			
